Finley, J.
(concurring in the result) — All should agree that the seventeenth amendment to the state constitution permits the forty mill limit to be exceeded by taxing districts at a special excess tax levy election when, among other things, the number of citizens voting on the proposition is “not less than forty per cent of the total number of votes cast in such taxing district at the last preceding general election.” (Italics mine.)
However, the majority opinion, in effect, inserts the word “state” in the above constitutional provision as a prefix to the words “general election” contained therein. Thus, the majority concludes that the standard prescribed by the amendment for testing the validity of a special election excess tax levy can only mean or refer to the last preceding biennial, even-numbered year, November, state general election. I disagree with the initial operation or premise of the majority, as well as the interpretation or conclusion to which this leads.
The reasoning of the majority in justification of the indicated result is that the initiatives and referendums *732adopted from 1934 through 1942 all refer to the biennial, even-numbered year, November, gubernatorial elections; and, consequently, that it must have been the intent of the voters in adopting the seventeenth amendment to do likewise. This reasoning specifically overlooks the fact that no reference to gubernatorial, state, biennial, or even-year elections is made, or contained, in the seventeenth amendment to the constitution. The specific omission or failure to refer to gubernatorial elections seems to me to be significant in exactly the reverse of that envisioned by the majority.
The facts in the instant case show that the biennial, November, 1958, general election was the general election last preceding the special school district excess tax levy election involved in the instant case. Since the vote cast at the special election was less than forty per cent of that cast in the district at the 1958 November election, the excess tax levy failed. On this basis only, I concur in the result reached in the majority opinion.
Weaver, C. J., Donworth, Rosellini, Foster, and Hunter, JJ., concur with Finley, J.